Citation Nr: 1752687	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-27 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In March 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

In a January 2015 decision, the Board remanded the appeal for further development.  

In a November 2015 decision, the Board denied entitlement to service connection for a left ankle disorder, a left wrist disorder and a chronic disability manifested by memory loss.  The Veteran appealed the portion of the Board decision that denied entitlement to service connection for a left ankle disorder and a left wrist disorder to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 Memorandum Decision, the Court vacated the appealed portion of the Board decision and remanded the case for compliance with the terms of the Court's decision.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents reveals the March 2014 Board hearing transcript.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the May 2017 Memorandum Decision, in regards to the Veteran's left wrist disability, the Court claims that the Board failed to ensure at least substantial compliance with its January 2015 remand order because the April 2015 VA examiner failed to consider the characterization that the Veteran's left wrist disability was due to old trauma as directed by the Board.  Additionally, the April 2015 VA examiner failed to provide an opinion as to whether the Veteran's left ankle disability is directly related to his military service.  As such, a remand is necessary to afford the Veteran new VA opinions.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum VA opinion to the April 2015 VA examination report regarding the nature and etiology of the Veteran's left wrist disorder and left ankle disorder.  The Veteran's file should be made available for review by the examiner.  

The examiner should determine whether the Veteran's left wrist condition is at least as likely as not (50 percent or greater probability) related to the Veteran's military service, which he contends has been symptomatic since service.  

Specifically, the examiner should specifically address the significance of: (1) the May 1971 service treatment records indicating that the Veteran suffered an injury to his left hand/wrist that resulted in pain and swelling, (2) June 2005 VA x-rays noting a diagnostic impression of chronic lunate extensor subluxation and degenerative osteoarthrosis, and (3) February 2007 VA treatment records revealing old degenerative changes in the left wrist, secondary to old trauma.

The examiner should also determine whether the Veteran's current left ankle condition is at least as likely as not (50 percent or greater probability) related to the Veteran's military service, which he contends has been symptomatic since service.  
The examiner should specifically address the significance of ankle swelling noted at discharge.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.

2. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




